DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Boughner (Reg. 45,317) on May 5, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 16, the phrase “the first shaft” has been changed to --a first shaft--.
	In claim 1, line 20, the phrase “the second shaft” has been changed to --a second shaft--.

IN THE SPECIFICATION:
	On page 13, line 5, the phrase “push cooling water to” has been changed to --draw cooling water from--.

	The above changes to claim 1 have been made to create antecedent basis for the respective components. The change to the specification has been made to accurately describe the invention and make the description consistent with the claims and remainder of the specification.

REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a water pump having a thermal exchange base having a plurality of channels in a top surface of the thermal exchange base, a base cover having a first through hole and a second through hole, an inlet impeller which pushes cooling water to the top surface of the thermal exchange base, an outlet impeller which draws the cooling water from the top surface of the thermal exchange base, a chamber above the thermal exchange base having an inlet chamber and an outlet chamber, and a drive unit as recited in claim 1. 
The nearest prior art is US 10,198,046 to Tsai which teaches a water pump having first and second impellers in a chamber. Tsai fails to teach a thermal exchange base having a plurality of channels and the first impeller pushes water into channels and the second impeller draws water from out of the channels. 
Claims 2-6 depend from claim 1 and contain its limitations and therefore are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,746,326 to Mou et al teaches a water cooling system for an electronic device, where the system includes a thermal exchange base having a plurality of channels. US 2009/0159244 to Mounioloux teaches a water pump for an electronic device having a thermal exchange base having a plurality of channel. Mounioloux fails to teach a second impeller. US 10,883,518 to Sheng teaches a water pump for cooling an electronic device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799